DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species without traverse of the species below in the reply filed on 10/27/2022 is acknowledged.  The species elections are as follows:

A. a tumor infiltrating lymphocyte (TIL) product (claim 60)
B. U937 cells (claim 61); 
C. A bead- or plate-based assay that requires CD3 stimulation/reporting IFNy    (claim 66);
D. Multiple tumor fragments (claim 67(a)(i)); 
E. A tumor refractory to a PD-1 inhibitor (claim 70); and 
F. Melanoma (claim 88)
 
Claims 59-80 and 88 read upon the elected species.

Status of Claims 
Claims 59-88 are pending in this application.  Claims 81-87 are withdrawn from consideration as being directed to a nonelected species.  Claims 59-80 and 88 are examined in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2022 has been considered by the examiner.

Claim interpretation: Claim 61 recites the terms “derivative, variant, modification thereof.” The specification fails to provide a specific definition.  However, examples of the terms are provided: [00549] the target cell is irradiated; [00549] the target cell can express MHC Class I and/or Class II [00550]; can be modified to express a fluorescent, phosphorescent, chemiluminescent or bioluminescent label.  Claim 61 is interpreted accordingly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 59-80 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Wardell (US 20190083536) (Wardell) in view of Kraus et al (“Comparison of Plaque- and Flow Cytometry-Based Methods for Measuring Dengue Virus Neutralization;” Journal of Clinical Microbiology Volume 45, Issue 11, November 2007, Pages 3777-3780) (cited on IDS filed 11/02/2022 as document no. A510) (Kraus) and the USP Pharmacopeia Convention (chapter 1032) Design and Development of Biological Assays 1-36 2013 (USP). 

Wardell discloses tumor infiltrating lymphocytes (TIL) the claimed T cell product (claim 60).   Wardell discloses [0488] measurement of TIL IFNgamma production by a potency assay. Wardell  discloses [0489] the cytotoxic potential of TILs  to lyse target cells (the claimed “potency”) is assessed  using a coculture assay with the bioluminescent cell line P815.  Wardell discloses [0219] potency assessment of TIL products following T cell activation.  Wardell discloses measurement of IFNgamma secretion by the TIL product was significantly greater than unstimulated controls (the claimed “T cell reference standard;” claim 59 (ii)).  Wardell discloses (figure 92; [0219]) 5 co-cultures (the claimed “performing at least three cocultures of T cell product;” claim 59 (i)).  Wardell discloses (figure 92, [0219] performing at least three cocultures of target cells with T cell reference standard cells;” claim 59 (ii)). 
Wardell discloses measurement of IFNgamma secretion by the TIL product was significantly greater than unstimulated controls (the claimed “extracting the supernatants from each of the cocultures’” claim 59 (iii)).  Wardell discloses measurement of IFNgamma secretion by the TIL product was significantly greater than unstimulated controls (the claimed “assessing the supernatant for a cytokine secreted from the T cell product cells and T cell reference standard cells,” claim 59 (iv)).  
Wardell discloses [0459] coculture of 1 x105 TIL  cells with autologous tumor cells for 24 hours (the claimed “wherein cocultures are performed for a time period of 24 hours;” claim 62). 
Regarding claim 63, Wardell discloses [0459] coculture of 1 x105 TIL  cells. It would have been obvious to one of ordinary skill to coculture TIL cells at different target cell concentrations in order to determine the amount of cytokine released as suggested by Wardell.  Wardell discloses use of 1 x105 TIL  cells and measures cytokine released.     Wardell discloses the antigen presenting cells (the claimed “target cells”) are added to TIL as an APC:TIL ratio of 25:1 to 100:1, a ratio overlapping the claimed “4x105, about 2x105, about 1X105, and about 0.5x156 target cells”). 
It would have been obvious to one of ordinary skill to use 1 X 106  TIL cells (as claimed, claim 63) in order to obtain detection of released cytokine.  
Regarding claim 65, Wardell discloses [0459] TIL can be evaluated for cytokine release using 96 well plates (the claimed “method is a component of a potency assay matrix;” claim 65). 
Wardell discloses assaying for IFNgamma expression following stimulation with CD3 (figure 35, [0162])  (the claimed “wherein the potency assay matrix comprises an assay using a plate based assay;” claim 66). 
Wardell discloses [0006] a method for expanding tumor infiltrating lymphocytes (TILs) into a therapeutic population of TILs comprising:
 [0007] (a) obtaining a first population of TILs from a tumor resected from a patient by processing a tumor sample obtained from the patient into multiple tumor fragments (the claimed “obtaining and/or receiving a first population of TILs from a tumor resected from a patient by surgical resection, needle biopsy, core biopsy, small biopsy, or other means by processing a tumor sample obtained from the patient into (1) multiple tumor fragments or (11) a tumor digest;” claim 67 (a));
[0008] (b) adding the tumor fragments into a closed system (the claimed “adding the first population of TILs into a closed system;” claim 67 (b));
[0009] (c) performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed in a closed container providing a first gas-permeable surface area, wherein the first expansion is performed for about 3-14 days to obtain the second population of TILs, wherein the second population of TILs is at least 50-fold greater in number than the first population of TILs, and wherein the transition from step (b) to step (c) occurs without opening the system (the claimed “performing a first expansion by culturing the first population of TILs in a cell culture medium comprising IL-2 to produce a second population of TILs, wherein the first expansion is performed in a closed container providing a first gas-permeable surface area, wherein the first expansion is performed for about 3-14 days to obtain the second population of TILs, and wherein the transition from step (b) to step (c) occurs without opening the system;” claim 67 part (c));

[0010] (d) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the second expansion is performed for about 7-14 days to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs, wherein the second expansion is performed in a closed container providing a second gas-permeable surface area, and wherein the transition from step (c) to step (d) occurs without opening the system (the claimed “(d) performing a second expansion by supplementing the cell culture medium of the second population of TILs with additional IL-2, OKT-3, and antigen presenting cells (APCs), to produce a third population of TILs, wherein the second expansion is performed for about 7-14 days to obtain the third population of TILs, wherein the third population of TILs is a therapeutic population of TILs, wherein the second expansion is performed in a closed container providing a second gas-permeable surface area, and wherein the transition from step (c) to step (d) occurs without opening the system;” claim 67 (d));
 [0011] (e) harvesting the therapeutic population of TILs obtained from step (d), wherein the transition from step (d) to step (e) occurs without opening the system (the claimed “harvesting the therapeutic population of TILs obtained from step (d), wherein the transition from step (d) to step (e) occurs without opening the system;” harvesting the therapeutic population of TILs obtained from step (d), wherein the transition from step (d) to step (e) occurs without opening the system;” claim 67 (e));
 [0012] (f) transferring the harvested (“therapeutic”) TIL population from step (e) to an infusion bag, wherein the transfer from step (e) to (f) occurs without opening the system (the claimed “transferring the therapeutic population of TILs from step (e) to an infusion bag, wherein the transfer from step (e) to (f) occurs without opening the system;” claim 67 part (f));
 and ([0013] (g) optionally cryopreserving the infusion bag comprising the therapeutic population of TILs from step (f) (the claimed “optionally cryopreserving the infusion bag comprising the therapeutic population of TILs from step;” claim 67, part g)).
Wardell discloses [0307] the TILs can be functionally defined by their ability to infiltrate solid tumors upon reintroduction into a patient and that TILS may further be characterized by potency—for example,  TILS may be considered potent if, for example, interferon (IFN) release is greater than about 50 pg/mL (the claimed “wherein the therapeutic population of TILs is determined to be potent, wherein the method further comprises administering a therapeutically effective dosage of the therapeutic population of TILs from the infusion bag in step (f) or (g) to the patient;” claim 68). 
Wardell discloses the TILs are cryopreserved prior to being assessed for viability (the claimed “wherein examining the potency and/or functionality of the TILs harvested occurs after cryopreservation;” claim 69). 
  	Wardell discloses [0656] the tumor is refractory to administration of a PD-1 inhibitor and that the subject is administered the combination of TILs produced is co-administered with an anti-PD-1 antibody when the patient has a cancer type that is refractory to administration of the anti-PD-1 antibody alone  (the claimed “wherein the patient has a tumor that is unresectable, metastatic, resistant, or refractory to a CTLA-4 inhibitor, PD-1 inhibitor, or a PD-L1 inhibitor, and optionally wherein the patient has been previously treated with a CTLA-4 inhibitor, a PD-1 inhibitor, or a PD-L1 inhibitor;” claim 70). 
Wardell discloses [0006]  the second population of TILs is at least 50-fold greater in number than the first population of TILs (the claimed “wherein the second population of TILs in step (c) is at least 50-fold greater in number than the first population of TILs;” claim 71). 
Wardell discloses [0006] the first expansion is performed for about 3-14 days, a range encompassing the claimed “about 10 to about 12 days” (claim 72) and the claimed “over a period of about 11 days (claim 73). 
Wardell discloses [0337] first expansion can comprise 5000 IU or 6000 IU of IL-2 (the claimed “wherein the IL-2 is present at an initial concentration of between 1000 IU/mL and 6000 IU/mL in the cell culture medium in the first expansion;” claim 74). 
Wardell discloses [0366] the second expansion can be performed with TILs being mixed with 3000 IU per mL of IL-2 and 30 ng per ml of anti-CD3 (OKT3) (the claimed “herein in the second expansion step, the IL-2 is present at an initial concentration of between 1000 IU/mL and 6000 IU/mL and the OKT-3 antibody is present at an initial concentration of about 30 ng/mL;” claim 75).
Wardell discloses [0649] a patient is pre-treated with non-myeloablative chemotherapy prior to an infusion of TILs according to the present disclosure and that the non-myeloablative chemotherapy is cyclophosphamide 60 mg/kg/d for 2 days (days 27 and 26 prior to TIL infusion) and fludarabine 25 mg/m2/d for 5 days (days 27 to 23 prior to TIL infusion) (the claimed “step of treating the patient with a non-myeloablative lymphodepletion regimen prior to administering the TILs to the patient, optionally wherein the non-myeloablative lymphodepletion regimen comprises the steps of administration of cyclophosphamide at a dose of 60 mg/m2/day for two days followed by administration of fludarabine at a dose of 25 mg/m7/day for five days;” claim 76)(the claimed “fludarabine at a dose of 25 mg/m2/day for two days followed by administration of fludarabine at a dose of 25 mg/m2/day for three days;” claim 77).  Wardell discloses administration of fludarabine for a total of five days (2 days plus 3 days).
Regarding claims 76 and 77, the choice to use 60 mg/kg/day (Wardell) or the claimed 60 mg/m2/day is seen to be routine optimization of a therapeutic dosage, a skill within the purview of one of ordinary skill in the art. 
Wardell discloses [0649] TIL infusion (at day 0) and that the patient receives an intravenous infusion of IL-2 intravenously at 720,000 IU/kg every 8 hours to physiologic tolerance (the claimed “treating the patient with an IL-2 regimen starting on either the same day as  the administration of the therapeutic population of TILs to the patient;” claim 78).
Wardell discloses [0649] after TIL infusion (at day 0) (the claimed “after completion of the administration of the therapeutic population of TILs to the patient;” claim 79) according to the present disclosure, the patient receives an intravenous infusion of IL-2 intravenously at 720,000 IU/kg every 8 hours to physiologic tolerance (the claimed “about 3 o about 24 hours after the completion”). 
Wardell discloses [0658] In an embodiment, after non-myeloablative chemotherapy and TIL infusion (at day 0) according to the present disclosure, the patient receives an intravenous infusion of IL-2 (aldesleukin, commercially available as PROLEUKIN) intravenously at 720,000 IU/kg every 8 hours to physiologic tolerance (the claimed “wherein the IL-2 regimen is a high-dose IL- 2 regimen comprising 600,000 or 720,000 IU/kg of aldesleukin, or a biosimilar or variant thereof;” claim 80).  Wardell discloses [0666] the high dose IL-2 regimen can be administered as a15-minute bolus intravenous infusion every eight hours until tolerance (the claimed “administered as a15-minute bolus intravenous infusion every eight hours until tolerance;” claim 80).
Wardell discloses [0656] the patient can have refractory melanoma (the claimed “melanoma;” claim 88). 

Wardell differs from the claims in that the document fails to disclose the target cells are monocytes (first issue) or performing coculture of target cells with T cell products (TIL cells) at different target cell concentrations (second issue) (claim 59). However, Kraus and the USP Pharmacopeial Convention (chapter 1032) Design and Development of Biolgical Assays 2013 (USP)  cure the deficiency.

A. (first issue)  target cells are monocyte cells
Kraus discloses (page 1, left column, bottom paragraph) U937 cells can be transformed to express human antigens such as DC-SIGN and that the cells allow for high-throughput screening (Abstract). 
It would have been obvious to one of ordinary skill to modify the Wardell method by using U937 cells as suggested by  Kraus in view of the teachings of Kraus that the U937 target cells are amenable to high through put screening(the claimed “wherein the target cells are monocyte cells;” claim 59, last part) (the claimed “wherein the monocyte cells are U937;” claim 61). 
One of ordinary skill would have had a reasonable expectation of success in using U937 cells as target cells in a method of determining potency in view of the teachings of Kraus that U937 are amenable to high throughput screening.
One of ordinary skill would have been motivated to use U937 cells in a method of determining the potency of TILs in view of the teachings of Kraus that the cells are amenable to high throughput screening and the teachings of Wardell that other target cells types such as P815 are amenable to testing cytotoxic potential of TIL cells.


B. (second issue) performing coculture at different target cell concentrations
The USP discloses common bioassay models (page 15, line 656, 4.6 Common Bioassay Models). The USP discloses (lines 663-677) bioassays consist of a series of concentrations of dilutions of both a Test article (the claimed “T cell product;” claim 59 (i)) and a Standard material (the claimed “T cell reference standard;” claim 59 (ii)). The USP discloses for quantitative data, a sufficient number of concentrations or dilutions are needed to fit the model and that it is preferable to have at least four more concentrations or dilutions than the number of parameters that will be estimated in the model (the claimed “performing at least three cocultures at different target cell concentrations;” claim 59 (i)) (the claimed “wherein at least four co-cultures of target cells with T cell product cells and at least four co-cultures of target cells with T cell reference standard cells are used;” claim 64 first part).  
The USP discloses  (page 2, beginning line 54)
 the Standard and Test materials contain samples with biologically similar (if not identical) activity, the Test sample can be expected to behave like a concentration or dilution of the Standard, and parallelism (the quality of Test and Standard concentration–response segments being parallel) should be present. For  samples that are biologically similar, the horizontal displacement between the curves is  interpreted as log relative potency. Relative potency is determined by comparison of  Test to Standard assay response, which means that the assay does not need to achieve a specific observable response.

The USP therefore discloses parallel line analysis is performed (the claimed “parallel line analysis is performed;” claim 64 middle part). 

Regarding claim 64, last part, the USP discloses (page 25, starting line 1108) the action taken upon detection of a potential outlier depends in part on the number of replicates and that if more than two replicates are performed at each dilution the laboratory may be choose to adopt a strategy that identified which of the extremes may be the outlier or that alternatively the laboratory may choose to eliminate the dilution from further processing (the claimed “one outlier target of cell dose concentration is discarded”).  The USP discloses “the quality of Test and Standard concentration–response segments being parallel” (the claimed “parallel line analysis is performed”).
It would have been obvious to one of ordinary skill to modify the Wardell method by performing at least three cocultures of Tcell products and different target cell concentrations as suggested by the USP in view of the teachings of the USP that potency assays help provide assurance of the quality and consistence of the product.
One of ordinary skill would have had a reasonable expectation of success in determining the potency of a T cell product in view of the teachings of the USP that the potency assay will provide assurance of the quality and consistency of the product. 
One of ordinary skill would have been  motivated to determine the potency of a T cell product in view of the teachings of the USP that there is inherent variability in test systems. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632